DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/885,473 filed on 05/28/2020. Claims 1-12 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. JP2019-106663, filed on 06/07/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 7 and 11 recites the broad recitation “an output plate” in line 7 and the claim also recites “the output plate includes a pair of plates” render the claim indefinite because it is unclear how one plate can include two separate plates. Suggest the limitation say “at least one output plate”. 
Claims 4 and 7 have similar issues with the spring member and is rejected for the same reasons as claim 1.
Regarding claim 4, lines 14-15 and 16-17, the phrases “the pair of plates includes a first plate and a second plate interposed between the first plate and the plate portion of the input plate” render the claim indefinite. Does it mean the second plate is interposed between the first plate and the plate portion of the input plate?
Claims 2-12 are rejected as they depend on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto et al. (US 4693348 A) (hereinafter “Tsukamoto”).
Regarding claim 1, Tsukamoto discloses a torque damper apparatus (e.g. 22a, fig.13-15), disposed on a torque transmission path to an output shaft (126, fig. 1, references made to the embodiment of Fig. 1 are to be applied to the embodiment of Fig. 13) from a clutch device (2) to which a torque output from an engine (e.g. 41, crankshaft of engine, fig.1) is input, so as 5to be rotatable about an axial line,
the torque damper apparatus (fig.13) comprising: 
an input plate (21) to which a torque is input from the clutch device (2); 
an intermediate plate (e.g. 28a) fastened (via 30a) to the input plate (21); 
an output plate (e.g. 25a, 26a) to which a torque is transmitted from the intermediate plate; and 
10a spring member (e.g. 23a) interposed between the intermediate plate (28a) and the output plate (e.g. 25a, 26a) so that the torque transmitted from the intermediate plate to the output plate is reduced, 
wherein the output plate includes a pair of plates (e.g. 25a, 26a) arranged so as to separate from each other in an axial direction and a fastening part (29a) configured to fasten the pair of plates, 
15the spring member is a coiled spring arranged in an expanded and contracted manner along a circumferential direction about the axial line, and 
the intermediate plate includes a holding portion (e.g. 282a, fig. 14) configured to hold an inner end of the spring member in a radial direction about the axial line, and a plate portion (e.g. 28a, fig. 14) extended from the holding portion toward an inside in the radial direction between the 20pair of plates (25a, 26a) and supported rotatably relative to the fastening part (29a).
                          
Regarding claim 2, Tsukamoto discloses the torque damper apparatus according to claim 1, wherein the plate portion is located on an inside in the radial direction of the spring member (23a) and between an end and another end in the axial direction of the spring 25member.
Regarding claim 3, Tsukamoto discloses the torque damper apparatus according to claim 1, wherein the input plate includes a holding portion (e.g. 212, fig. 13) configured to hold an outer end in the radial direction of the spring member.
Regarding claim 4, Tsukamoto discloses the torque damper apparatus as according to claim 1, wherein the input plate includes a plate portion (e.g. 21) extended in the radial direction and an outer plate portion (e.g. 212) extended in the axial direction from an outer end in the radial direction of the plate portion of the input plate, 
5the pair of plates includes a first plate (26a) and a second plate (25a) interposed between the first plate (26a) and the plate portion (e.g. 21) of the input plate, and 
the spring member includes a first spring member (23a) and a second spring member (24a) disposed between the first plate (26a) and the portion of the input plate (e.g. 21) and facing the outer plate portion of the input plate with a predetermined space between the first spring 10member (23a) and the second spring member (24a).
Regarding claim 5, Tsukamoto discloses the torque damper apparatus according to claim 4, wherein the output plate includes a torque input portion (e.g. 26Aa) to which the torque is input through the first spring member or the second spring member, and 
15the torque input portion is formed in a substantially L-shape (e.g. the location 26a is pointed to in fig. 15) in a cross-section and disposed between an end surface in the circumferential direction of the first spring member (23) and an end surface in the circumferential direction of the second spring member (24) facing each other.
Regarding claim 7, Tsukamoto discloses the torque damper apparatus according to claim 1, wherein the output plate is a first output plate (e.g. 26a), the spring member (23) is a primary spring member, and 
- 23 -H 119-0471-USO1(HF-870-US) the torque damper apparatus further comprises: a second output plate (25a) to which a torque output from the first output plate is transmitted; and 
a secondary spring member (24) interposed between the first output plate (e.g. 26a) 5and the second output plate (25a) so that the torque transmitted from the first output plate to the second output plate is reduced.
Regarding claim 8, Tsukamoto discloses the torque damper apparatus according to claim 7, wherein the secondary spring member (24) is located on an inside in the radial direction of 10the fastening part (29a).
Regarding claim 12, Tsukamoto discloses the torque damper apparatus according to claim 1, wherein the axis (e.g. central line, fig. 13) is consistent with a central axis (e.g. see fig. 13) of the output shaft (e.g. 126).
Claims 1-2, 7-8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MOTOKI et al. (JP 2011169419 A) (hereinafter “MOTOKI”).
Regarding claim 1, MOTOKI discloses a torque damper apparatus (e.g. 3, 4, fig. 1), disposed on a torque transmission path to an output shaft from a clutch device (2) to which a torque output from an engine is input, so as 5to be rotatable about an axial line,
the torque damper apparatus comprising: 
an input plate (22) to which a torque is input from the clutch device (2); 
an intermediate plate (e.g. 51, 54) fastened to the input plate (22) (see page 2, para 6); 
an output plate (e.g. 53, 41, 44) to which a torque is transmitted from the intermediate plate; (see page 2, para 6) and 
10a spring member (e.g. 52) interposed between the intermediate plate (51) and the output plate (e.g. 41, 44) so that the torque transmitted from the intermediate plate to the output plate is reduced, 
wherein the output plate includes a pair of plates (41, 44) arranged so as to separate from each other in an axial direction and a fastening part (unlabeled, the fastening part near 44a, see the annotated fig. A below) configured to fasten the pair of plates, 
15the spring member is a coiled spring arranged in an expanded and contracted manner along a circumferential direction about the axial line, and 
the intermediate plate includes a holding portion (see the annotated fig. A below) configured to hold an inner end of the spring member in a radial direction about the axial line, and a plate portion (e.g. 51, see the annotated fig. A below and page 2, para 6) extended from the holding portion toward an inside in the radial direction between the 20pair of plates (41, 44) and supported rotatably relative to the fastening part.
                          
    PNG
    media_image1.png
    721
    556
    media_image1.png
    Greyscale

Fig. A: Annotated fig. 1 of MOTOKI
Regarding claim 2, MOTOKI discloses the torque damper apparatus according to claim 1, wherein the plate portion is located on an inside in the radial direction of the spring member (52) and between an end and another end in the axial direction of the spring 25member.
Regarding claim 7, MOTOKI discloses the torque damper apparatus according to claim 1, wherein the output plate (e.g. 41, 44) is a first output plate (41), the spring member (52) is a primary spring member, and 
- 23 -H 119-0471-USO1(HF-870-US) the torque damper apparatus further comprises: a second output plate (44) to which a torque output from the first output plate is transmitted; and 
a secondary spring member (42) interposed between the first output plate (e.g. 41) 5and the second output plate (44) so that the torque transmitted from the first output plate to the second output plate is reduced.
Regarding claim 8, MOTOKI discloses the torque damper apparatus according to claim 7, wherein the secondary spring member (42) is located on an inside in the radial direction of 10the fastening part (see the annotated fig. A above).
Regarding claim 10, MOTOKI discloses the torque damper apparatus according to claim 1, wherein the input plate (22) includes an engagement portion (e.g. engagement portion of hub 22) configured to engage a clutch plate (e.g. 22a) of the clutch device  (2) in a movable manner in the axial direction.
Regarding claim 12, MOTOKI discloses the torque damper apparatus as modified according to claim 1, wherein the axis (e.g. central line, fig. 1) is consistent with a central axis (e.g. central line, fig. 1) of the output shaft (e.g. input shaft of transmission is coupled to 13a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US 4693348 A) in view MOTOKI et al. (JP 2011169419 A).
Regarding claim 6, Tsukamoto discloses the torque damper apparatus according to claim 4, wherein the intermediate plate (28a) includes a torque transmission portion (283a, see fig. 14) and disposed between an end surface of the first spring member (23) and an end surface of the second spring member (24) facing each other in the circumferential direction so as to transmit the torque to the first spring member or 25the second spring member, but fails to disclose the intermediate plate includes a torque transmission portion formed in a substantially C-shape in a cross-section
MOTOKI teaches a damper device wherein the intermediate plate (54a) includes a torque transmission portion (e.g. the portion next to 51b) formed in a substantially C-shape in a cross-section and disposed between an end surface of the first spring member (52) and an end surface of the second spring member (42) facing each other in the circumferential direction so as to transmit the torque to the first spring member or 25the second spring member.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the cross-section of torque transmission portion of Tsukamoto in the manner of the cross-section of torque transmission portion as taught by MOTOKI as an obvious matter of engineering design choice.  Both cross-section of torque transmission portion (such as cross-section of Tsukamoto) and C-shape cross-section of torque transmission portion (such as the torque transmission portion of MOTOKI) are known and suitable arrangements for an intermediate plate.  Further, substituting one known cross-section for another known plate involves only routine skill in the art.  Finally, one of ordinary skill in the art would have a reasonable expectation of success by changing the arrangement of the cross-section of torque transmission portion to C-shape cross-section, as the plate would still adequately function as plate, while having the added capability of additional torsional force absorption over a flat cross-section. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US 4693348 A) in view of Kamiya et al.( US 8845484 B2)(hereinafter ” Kamiya”).
Regarding claim 9, Tsukamoto discloses all the elements of the torque damper apparatus according to claim 1, but fails to teach wherein the primary spring member (23a) and the secondary spring member (24a) are located at a substantially same position in the axial direction.
Kamiya teaches a torque damper apparatus (fig.3), wherein the primary spring member (54c) and the secondary spring member (54c) are located at a substantially same position in the axial direction. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukamoto by positioning the primary spring member and the secondary spring member located at a substantially same position in the axial direction as taught by Kamiya, this would be desirable for compact design of damping system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over MOTOKI et al. (JP 2011169419 A) in view of Park et al. (US 20180112757 A1) (hereinafter ”Park”).
Regarding claim 9, MOTOKI discloses all the elements of the torque damper apparatus according to claim 1, but fails to teach wherein the primary spring member (52) and the secondary spring member (42) are located at a substantially same position in the axial direction.
Park teaches a torque damper apparatus (fig.1), wherein the primary spring member (21) and the secondary spring member (22) are located at a substantially same position in the axial direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify MOTOKI by positioning the primary spring member (52) and the secondary spring member (42) located at a substantially same position in the axial direction as taught by Park, this would be desirable for compact design of damping system.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MOTOKI et al. (JP 2011169419 A) in view of Kawamoto et al. (US 20130153352 A1) (hereinafter ”Kawamoto”).
Regarding claim 11, MOTOKI discloses the torque damper apparatus according to claim 10, wherein the input plate (22) includes a plate portion (not shown) extended in the radial direction and a hub portion (e.g. 22) extended in the axial direction from an outer end in the radial direction of the plate portion of the input plate, and the engagement portion (e.g. engagement portion of hub 22) is formed on a peripheral surface of the hub portion.
However, MOTOKI fails to disclose that both plate and hub portion extended from an inner end in the radial direction of the plate portion of the input plate.  
Kawamoto teaches a lock up damper (e.g. 70, fig. 1) wherein the input plate (62) includes a plate portion (e.g. see the annotated fig. B) extended in the radial direction and a hub portion (e.g. see the annotated fig. B) extended in the axial direction from an inner end in the radial direction of the plate portion of the input plate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the plate and hub portions of MOTOKI in the manner of ---- the plate and hub portions as taught by Kawamoto as this is a known and suitable arrangement for the plate and hub portions in the art.  Further, it is a matter of engineering design to arrange the plate and hub portions in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the plate and hub portions of the claimed limitation as Kawamoto teaches this arrangement is a known and suitable arrangement in the art.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Park (US 20180010675 A1) discloses a damper wherein the spring member includes a first spring member (36) and a second spring member (39) disposed between the first plate (e.g. 55, 67) and the portion of the input plate (e.g. 60) and facing the outer plate portion of the input plate with a predetermined space between the first spring 10member (36) and the second spring member (39).

Matsuda (US 20170268579 A1) discloses A lock-up device for a torque converter is configured to transmit a torque from a front cover to a transmission-side member through a turbine. The lock-up device includes a clutch portion, a piston and an elastic member. The clutch portion is disposed between the front cover and the turbine, and includes a clutch plate. The piston is movable in an axial direction. The piston includes a pressing surface for pressing the clutch plate. The piston turns the clutch portion into a torque transmission state. The elastic member is disposed on a same side as the pressing surface of the piston. The elastic member is begins to elastically deform before the pressing surface contacts the clutch plate in conjunction with movement of the piston toward the clutch portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F. P/Examiner, Art Unit 3655

/TIMOTHY HANNON/Primary Examiner, Art Unit 3659